Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 15, 2015

The Court of Appeals hereby passes the following order:

A15D0490. EMMETT LENOIR v. THE STATE.

      In 2004, Emmett Lenoir was convicted of aggravated battery, sexual battery,
false imprisonment, criminal damage to property in the second degree, cruelty to
children in the second degree, and interference with a 911 call, and he was sentenced
to 35 years in prison. We reversed the criminal damage to property conviction but
affirmed Lenoir’s other convictions on appeal. See Lenoir v. State, 322 Ga. App. 583
(745 SE2d 824) (2013). In May 2015, Lenoir moved to vacate his sentence, arguing
the charges should have merged. The trial court denied the motion, and Lenoir filed
this application for discretionary appeal to challenge the court’s ruling. We lack
jurisdiction.
      An appeal may lie from an order denying a motion to correct a void sentence
if the defendant raises a colorable claim that the sentence is, in fact, void or illegal.
See Harper v. State, 286 Ga. 216 n.1 (686 SE2d 786) (2009); Burg v. State, 297 Ga.
App. 118, 119 (676 SE2d 465) (2009). Lenoir’s merger argument, however, is a
challenge to his convictions, not to his sentence. SeeWilliams v. State, 287 Ga. 192
(695 SE2d 244) (2010). Because Lenoir has not raised a valid void-sentence claim,
we lack jurisdiction to consider his application. See Roberts v. State, 286 Ga. 532
(690 SE2d 150) (2010); Harper, supra. Accordingly, this application is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     07/15/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.